El Juez Asociado Señor Negrón Fernández
emitió la opi-nión del tribunal.
Interesando la inscripción de una hipoteca constituida a su favor sobre ocho fincas y otras propiedades de la Puerto Rico Cement Corporation, en garantía del pago de un pagaré hipotecario suscrito por ésta por la suma de $6,006,255.39, de sus intereses al 4 por ciento anual en la forma en él estipu-lada, de la suma de $25,000 para costas, gastos y honorarios de abogado en caso de reclamación judicial y de otra de $20,000 para cubrir intereses de mora al tipo legal, The Puerto Rico Industrial Development Company presentó en el Registro de la Propiedad de Bayamón la escritura número 4 otorgada en San Juan el 14 de septiembre de 1951 ante el notario Carlos A. Vallecillo. El Registrador recurrido devol-vió dicho documento “sin practicar operación alguna” por el fundamento de que el mismo devengaba derechos, según el arancel, por la suma de $2,864.50 y no por la de $564.50 que fué la que se consignó por tal concepto, sin que el presentante hubiere depositado oportunamente la diferencia después de haber sido requerido para ello.”
La recurrente acude ante nos en solicitud de que se ordene la inscripción del documento, sosteniendo que consignó los de-rechos que requiere el arancel para dicha operación. Veamos.
 La “Ley Asignando Sueldos a los Registradores de la Propiedad, y para otros fines” de 10 de marzo de 1904 (pág. 144), según quedó enmendada en su sección 22 — que establece el arancel de los derechos que se han de pagar por las operaciones en los registros de la propiedad — por la Ley núm. 102 de 12 mayo de 1943 (pág. 283), dispuso en el Número Cinco de dicho arancel, que “Por cada inscripción o anotación y consiguientes notas marginales que no estén compren-*653didas en los números precedentes se cobrarán las cantidades fijas que se establecen en la escala siguiente:
Inscripciones Inscripciones o anotaciones o anotaciones extensas concisas
“Por cada finca o derecho cuyo valor no
llegue a $100. $0.50 $0.25
“De más de $100 a $200. 1. 00 0. 50
“De más de $200 a $500. 2. 00 1. 00
“De más de $25,000 a $30,000. 25. 00 22. 00
“De más de $900,000 a $1,000,000. 300. 00 275. 00
“De más de $1,000,000. 500.00 450.00”
No hay controversia en cuanto al hecho de que se trata aquí de una inscripción extensa sujeta al Número Cinco del arancel. Tampoco la hay en cuanto a que la inscripción del gravamen sobre siete de las ocho fincas hipotecadas devenga derechos por la suma de $64.50.
La controversia aquí gira alrededor de los derechos que devenga la inscripción de la hipoteca antes referida en la parte que afecta a una sola de las fincas: la designada en la escritura como finca “A”, la cual responde de la suma de $5,926,255.39 de principal, del crédito de $20,000 para inte-reses en caso de mora y de los $25,000 para costas, gastos y honorarios de abogado en caso de reclamación judicial. El Registrador sostiene que bajo la escala anterior cada millón de dólares del crédito hipotecario a ser inscrito en cuanto a dicha finca devenga $500 de derechos, o sea $2,500 por los primeros cinco millones, y $300 por la fracción del millón restante, en total $2,800.
Por su parte, la recurrente sostiene que siendo .el valor del crédito hipotecario a ser inscrito, en cuanto a la finca “A”, uno “de más de $1,000,000” según la anterior escala, su ins-cripción devenga derechos por la suma de $500 solamente.
Tiene razón la recurrente. El Registrador no puede re-querir derechos en exceso de aquéllos exigidos por la ley. La escala establecida por el Número Cinco del arancel, contrario *654a lo que ocurre con la establecida por el Número Tres del mismo,(1) no provee que se cobre derecho alguno adicional por los valores progresivos sobre el millón de dólares. Al con-trario: fija en la suma de $500 los derechos que devengará cualquier inscripción o anotación extensa cuando el valor de la finca o derecho a inscribirse o anotarse pase del millón de dólares, sin que contenga disposición alguna para graduar, en forma progresiva de ahí en adelante, los valores que excedan de esa cantidad, ni para fijar sobre ellos cantidad adicional alguna en concepto de derechos.
La ley es clara, precisa y no deja margen para interpre-taciones. Como dijera el Juez Córdova Dávila en P. R. Am. Sugar Refinery, Inc. v. Domenech, Tes., 46 D.P.R. 602, 609: “La letra de la ley es tan clara que hiere la retina con la in-tensidad de su luz.” El criterio personal del Registrador no puede sustituir el propósito manifiesto del legislador. Cuando el valor de la finca o derecho a inscribirse o anotarse exceda de un millón de dólares, no importa hasta qué cantidad llegue el exceso, se cobrará la suma fijada para tal caso: $500 por una inscripción o anotación extensa y $450 por una sencilla, y nada más. Siendo la de autos una inscripción extensa, los derechos a pagarse, en cuanto a la inscripción del crédito hi-potecario que afecta la finca “A”, son $500.
La recurrente también se queja de que el Registrador le devolvió el documento “sin practicar operación alguna”, en contravención de la ley, ya que ella tenía derecho a una ano-*655tación por ciento veinte días. El Registrador, en cuanto a ésto, contesta en su alegato que “En este caso implícitamente la Ley le concede a los recurrentes el término de 120 días sin que el Registrador tenga que expresarlo en su nota, suspen-diendo las operaciones contenidas en un documento que se trae al Registro faltándole la cantidad de derechos corres-pondientes al arancel.” (2) No es ésta una contestación ade-cuada. La Ley Asignando Sueldos a los Registradores de la Propiedad, etc., según quedó enmendada por la Ley núm. 39 de 23 de abril de 1928 (pág. 233), dispone en su sección 24 lo siguiente: *656Como puede verse de la anterior disposición de ley, la misma impone al Registrador la obligación de suspender la inscrip-ción o anotación — en los casos en que los derechos acompaña-dos al título presentado sean insuficiente y no deposite el inte-resado la diferencia a su requerimiento — “por medio de nota fundada que extenderá al margen del asiento de presenta-ción,” la cual nota durará 120 días, pudiendo recurrirse de ella para ante este Tribunal. Ese mandato de la ley debe cumplirse por el Registrador estrictamente y sin excusa. Los fundamentos de la suspensión de la inscripción o anotación deben aparecer en la nota que extienda al margen del asiento de presentación. Y tal disposición de la ley no autoriza al Registrador, cuando pretende actuar bajo su autoridad, a de-volver el título “sin practicar operación alguna,” pues si bien la operación solicitada no se lleva a cabo porque la ley re-quiere que se suspenda, también la ley requiere una operación: la nota marginal al asiento de presentación, contentiva de los fundamentos de la suspensión. Y tal nota fundada debe apa-recer del Registro.
*655“El importe de los derechos que el arancel señala por los diversos servicios, se depositarán en los sellos de rentas internas correspondientes, en la forma que esta Ley dispone, cuando se presente cualquier documento para ser inscrito o anotado o cuando se solicite cualquier certificación, y el registrador fijará y cancelará los correspondientes a los servicios que hubieren sido prestados y devolverá sin inutilizarlos al interesado los sellos que en su caso no fueren necesarios usar. Si resultare que al irse a practicar la operación en el registro, se requiriese por él registrador mayor cantidad de derechos que la depositada en sellos por el interesado, él registrador requerirá al interesado para que deposite la diferencia y si éste no hiciere él depósito dentro del término que duren los efectos del asiento de presen-tación, él registrador suspenderá la inscripción o anotación por medio de nota fundada que extenderá al margen del asiento de presentación. Esta nota durará ciento veinte días y de ella po-drá recurrirse para ante él Tribunal Supremo utilizando el re-curso establecido en la Ley sobre recursos contra las resoluciones de los registradores de la propiedad, aprobada en marzo 1 de 1902. Si la nota se revoca, él registrador procederá a inscribir o anotar el documento y si se confirma, él interesado para conse-guir la inscripción o anotación deberá depositar la diferencia en sellos exigida por él registrador.” (Bastardillas nuestras.)

*656
Por los fundamentos expuestos, se revoca la nota del Re-gistrador recurrido y se ordena la inscripción del documento que motiva el presente recurso.


 El Número Tres de dicho arancel dispone, entre otras cosas: “Por todas las. operaciones, sea cualquiera su forma, que a instancia de parte deban verificarse para la cancelación o redención de hipotecas, censos o derechos reales, incluyendo el asiento de presentación y notas marginales, se devengará por cada finca:
“(a) Si la finca o derecho vale menos de quinientos dólares... $2. 00
“(b) De quinientos a mil dólares. 2.50
“(m) De más de veinte mil a treinta mil dólares. $13.00
“(n) Por cada mil dólares adicionales o fracción de mil dólares se cobrarán $0.50 adicionales.” (Bastardillas nuestras.)


 El Registrador, a renglón seguido, hace constar: “Por ese motivo no creemos que se perjudique la parte de los recurrentes cuando no se ha hecho la calificación definitiva del título en este Registro, no teniendo otros motivos para rechazar el título que los de faltarle los derechos correspon-dientes al Número 5 del arancel que antes citamos.”